PD-F6^§Y8-15
CCA#       13-13-00111-CR                       OFFENSE:   Sexual Assault


           ROLAND BLAKE FEARS v. THE STATE OF
STYLE:     TEXAS                                COUNTY:      Cameron


TRIAL COURT:            138th District Court                                            MOTION

TRIAL COURTS:           2012-DCR-986-B              FOR REHEARING IS: _
TRIAL COURT JUDGE:      Hon. Arturo Cisneros        DATE: April 23, 2015
                        Nelson                      JUDGE: Longoria
DISPOSITION: Affirmed

DATE:
JUSTICE:                             PC

PUBLISH:                            DNP:



CLK RECORD:                                         SUPP CLK RECORD,
RPT RECORD:                                         SUPP RPT RECORD.
STATE BR:                                           SUPP BR

APP BR:                                              PROSE BR




                            IN THE COURT OF CRIMINAL APPEALS

                                                   CCA# PD-0598-15

 NflflffUiA$                     Petition             DisDOSition:

FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

                                                     JUDGE:

DATE   : A/a». /%. 2.0/4                             SIGNED:                      PC:

JUDGE:         F^                                    PUBLISH:                    DNP:




                   MOTION FOR REHEARING IN           MOTION FOR STAY OF MANDATE IS:

CCA IS:.                  ON                                                ON

JUDGE:                                               JUDGE: